IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS MCDONOUGH,                         : No. 51 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COMMON OF PLEAS COURT OF                  :
PHILADELPHIA,                             :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing and the Petition

for Writ of Mandamus are DENIED.